


110 HR 3400 IH: Rebuilding America’s

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3400
		IN THE HOUSE OF REPRESENTATIVES
		
			August 3, 2007
			Mr. Kucinich (for
			 himself and Mr. LaTourette) introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committees on
			 Financial Services and
			 Budget, for a period to
			 be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To fund capital projects of State and local governments,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Rebuilding America’s
			 Infrastructure.
		2.Findings and
			 purposes definitions
			(a)FindingsThe
			 Congress finds as follows:
				(1)Citizens
			 chronically complain about the state of America’s public capital—about
			 dilapidated school buildings, condemned highway bridges, contaminated water
			 supplies, and other shortcomings of the public infrastructure.
				(2)In addition to
			 inflicting inconvenience and endangering health, the inadequacy of the public
			 infrastructure adversely affects productivity and the growth of the economy
			 since public investment, private investment, and productivity are intimately
			 linked.
				(3)For more than 2
			 decades, the United States Government has retreated from public
			 investment.
				(4)State and local
			 governments, albeit to a lesser extent, have also slowed public investments and
			 State and local taxpayers are frequently reluctant to approve bond issues to
			 finance public infrastructure.
				(5)In the early
			 1970s, nondefense public investment accounted for about 3.2 percent of gross
			 domestic product but it now accounts for only 2.5 percent.
				(6)Widespread neglect
			 of maintenance has contributed substantially to the failure of the stock of
			 public capital assets to keep pace with the Nation’s needs.
				(7)Net of
			 depreciation, the real nondefense public capital stock expanded in the past 2
			 decades at a pace only half that set earlier in the post-World War II
			 period.
				(8)Evidence of
			 failures to maintain and improve infrastructure is seen every day in such
			 problems as unsafe bridges, urban decay, dilapidated and over-crowded schools,
			 and inadequate airports.
				(9)The State
			 departments of education collected data that reveals at least $300,000,000,000
			 worth of unmet school infrastructure needs.
				(10)This Act—
					(A)is designed to
			 help the Nation take a significant step forward both in overcoming its
			 infrastructure deficit and in promoting the productivity needed to meet the
			 competitive challenges of the 21st century; and
					(B)represents
			 fiscally sound planning and, in salient ways, advances sound fiscal and
			 monetary operations.
					(b)PurposesThe
			 purposes of this Act are as follows:
				(1)To provide up to
			 $50,000,000,000 a year on average for mortgage loans, at zero percent interest,
			 to State and local governments for capital investment in types of
			 infrastructure projects specified by Congress in a way that would not affect
			 the conduct of a sound monetary policy based on price stability.
				(2)To cut the overall
			 cost of investment in infrastructure projects about in half, depending on
			 prevailing interest rates, for State and local taxpayers.
				3.DefinitionsFor purposes of this Act, the following
			 definitions apply:
			(1)BankThe
			 term Bank means the Federal Bank for Infrastructure Modernization
			 established under section 4.
			(2)BoardThe
			 term Board means the Board of Governors of the Federal Reserve
			 System.
			(3)DevelopmentThe
			 terms development and develop mean, with respect to
			 an infrastructure facility, any—
				(A)preconstruction
			 planning, feasibility review, permitting and design work, and other
			 preconstruction activities; and
				(B)construction,
			 reconstruction, rehabilitation, replacement, or expansion.
				(4)Indian
			 reservationThe term Indian reservation has the same
			 meaning as in section 4 of the Indian Child Welfare Act of 1978 (16 U.S.C.
			 1903), and shall include land held by incorporated Native groups, regional
			 corporations, and village corporations, as defined in or established pursuant
			 to the Alaska Native Claims Settlement Act, public domain Indian allotments,
			 and former Indian reservations in the State of Oklahoma.
			(5)Indian
			 tribeThe term Indian tribe means any Indian tribe,
			 band, pueblo, nation, or other organized group or community, including any
			 Alaska Native village or regional or village corporation, as defined in or
			 established pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601
			 et seq.), which is recognized as eligible for the special programs and services
			 provided by the United States to Indians because of their status as
			 Indians.
			(6)Infrastructure
			 facilityThe term infrastructure facility means a
			 road, highway, bridge, tunnel, airport, mass transportation vehicle or system,
			 passenger or freight rail vehicle or system, intermodal transportation
			 facility, waterway, commercial port, drinking or waste water treatment
			 facility, solid waste disposal facility, pollution control system, hazardous
			 waste facility, federally designated national information highway facility,
			 public school, and any ancillary facility which forms a part of any such
			 facility or is reasonably related to such facility, including a facility
			 necessary to comply with the Americans with Disabilities Act of 1990.
			(7)Regional or
			 multistate organizationThe term regional or multistate
			 organization means an organization established by an interstate compact
			 between 2 or more States which has been approved by the Congress.
			(8)SecretaryThe
			 term Secretary means the Secretary of the Treasury.
			(9)StateThe
			 term State includes the District of Columbia, Puerto Rico, Guam,
			 American Samoa, the Trust Territories of the Pacific Islands, the Virgin
			 Islands, the Northern Mariana Islands, and any territory of the United
			 States.
			4.Federal Bank for
			 Infrastructure Modernization
			(a)Establishment
				(1)In
			 generalThere is hereby established a corporation which shall be
			 known as the Federal Bank for Infrastructure Modernization.
				(2)StatusThe
			 Bank shall be—
					(A)an instrumentality
			 of the United States Government; and
					(B)under the general
			 supervision and direction of the Secretary of the Treasury.
					(b)Management
				(1)Board of
			 trusteesThe management of the Bank shall be vested in the Board
			 of Directors of the Federal Financing Bank.
				(c)PowersThe
			 Bank shall have the following powers:
				(1)To adopt, alter,
			 and use a corporate seal.
				(2)To
			 issue nonvoting capital stock in accordance with section 5.
				(3)To enter into
			 contracts and modify, or consent to the modification of, any contract or
			 agreement to which the Bank is a party or in which the Bank has an interest
			 under this section.
				(4)To appoint, by the
			 board of directors, such officers and employees as the board of directors
			 determines to be necessary to carry out the provisions of this Act, to define
			 their duties, fix their compensation, require bonds of them and fix the penalty
			 thereof, and to dismiss at pleasure such officers or employees.
				(5)To make advance,
			 progress, or other payments.
				(6)To acquire, hold,
			 lease, mortgage, maintain, or dispose of, at public or private sale, real and
			 personal property, using any legally available private sector methods, and
			 otherwise exercise all the usual incidents of ownership of property necessary
			 and convenient to the operations of the Bank.
				(7)To sue and be sued
			 in its corporate capacity in any court of competent jurisdiction.
				(8)To use the United
			 States mails in the same manner and under the same conditions as other
			 departments and agencies of the United States.
				(9)To prescribe
			 bylaws that shall be consistent with law.
				(10)To make loans in
			 accordance with section 7, subject to the requirements of such section.
				5.Capitalization of
			 the Bank
			(a)Issuance and
			 sale of stockThe Bank may—
				(1)issue nonvoting
			 capital stock under section 4(c)(2) only at such times and in such amounts
			 as—
					(A)the Secretary
			 determines to be appropriate for the issuance of such stock; and
					(B)the Board
			 determines to be appropriate for the purchase of such stock; and
					(2)sell such stock
			 only to the Board or, at the Board’s direction, a Federal reserve bank.
				(b)Purchase of
			 capital stock by Federal reserve Board
				(1)In
			 generalDuring the 10-year period beginning on the first day of
			 the first fiscal year that begins after the date of the enactment of this Act,
			 and subject to subsection (c) and the direction of the Federal Open Market
			 Committee, the Board of Governors of the Federal Reserve System, acting
			 directly or through any Federal reserve bank, shall invest in nonvoting capital
			 stock of the Bank at such times and in such amounts as the Board determines to
			 be appropriate under this section.
				(2)Average annual
			 investment amountThe amount invested by the Board in the capital
			 stock of the Bank under this subsection shall average $50,000,000,000 a year
			 over the 10-year period of investment in the Bank described in paragraph
			 (1).
				(c)Integration of
			 stock purchases into open-market operations
				(1)In
			 generalThe investment of the Board in stock of the Bank under
			 this section shall be integrated into the open-market operations of the Federal
			 Open Market Committee under section 12A of the Federal Reserve Act (12 U.S.C. 263) and the
			 directions of the Federal Open Market Committee to the Federal reserve banks
			 with regard to open-market operations shall take into account, and may include
			 directions with regard to, any such investment.
				(2)Treatment of
			 stockCapital stock of the Bank shall be treated as obligations
			 of an agency of the United States for purposes of section 14(b)(2) of the
			 Federal Reserve Act (12 U.S.C.
			 355).
				(d)Use of
			 capitalThe capital of the Bank may be used only for making loans
			 under section 7.
			(e)Retirement of
			 stockNonvoting stock issued under this section shall be
			 repurchased and retired from amount received from the repayment of loans under
			 section 7.
			6.Budget
			 treatment
			(a)Nonapplicability
			 of provisions applicable to receipt and expenditures of revenue and borrowed
			 fundsFor purposes of title 31, United States Code, the
			 Congressional Budget and Impoundment Control Act of 1974, the Balanced Budget
			 and Emergency Deficit Control Act of 1985, the Budget Enforcement Act of 1990,
			 or any other provision of law—
				(1)amounts received by
			 the Bank in connection with the sale of stock pursuant to section 5 shall not
			 be treated as revenue when it is received or made available to the Bank nor
			 shall it be treated as revenue by the Bank or by the Secretary of the Treasury
			 when the loans referred to in section 7 are repaid;
				(2)the purchase or
			 sale of stock pursuant to section 5 and the interest-free loan program
			 established under section 7—
					(A)shall not be
			 treated as budget authority, new budget authority, budgetary resources,
			 spending authority, new spending authority, entitlement authority, or credit
			 authority;
					(B)shall not be
			 subject to apportionment or sequestration other than in accordance with the
			 provisions of sections 4, 5, and 7; and
					(C)shall not be taken
			 into account in the determination of the baseline for any fiscal year;
			 and
					(3)the disbursement
			 of money paid by the Board or received by the Bank in connection with the
			 purchase or sale of stock pursuant to section 5 shall not be treated as an
			 outlay or a budget outlay.
				(b)Expenditure of
			 tax revenue or borrowed funds not authorizedNo provision of this
			 Act shall be construed as authorizing the expenditure of funds derived from
			 revenues imposed and collected by the United States Government under any
			 provision of law or from amounts borrowed by the United States Government
			 pursuant to chapter 31 of title 31, United States Code, or any other provision
			 of law.
			7.Issuance of
			 infrastructure loans
			(a)In
			 generalThe Bank may make loans to eligible borrowers for the
			 development of infrastructure facilities, if the Bank obtains such assurances
			 as the Bank determines to be appropriate from the borrower that—
				(1)the funding of the
			 project by the Bank was approved by—
					(A)a State certifying
			 officer, in the case of an infrastructure facility development project proposed
			 by a governmental unit within such State;
					(B)the Secretary of
			 the Interior, in the case of a project proposed by an Indian tribe; or
					(C)the State
			 certifying officer of each State involved, in the case of an infrastructure
			 facility development project proposed by a regional or multistate
			 organization;
					(2)the proceeds of
			 such loan will be used solely for the purpose of funding the development of any
			 infrastructure facility;
				(3)the borrower will
			 establish and maintain over the life of the loan a sinking fund or other
			 amortizing mechanism that would ensure that the repayment of the principal of
			 the loan will be made in accordance with the repayment schedule contained in
			 the loan documents; and
				(4)the Bank will have
			 full access to such books and records of the borrower as the Bank may, from
			 time to time, determine to be necessary to audit the borrower’s compliance with
			 the terms and conditions of the loan.
				(b)No
			 interestAny loan made under this Act shall bear no
			 interest.
			(c)Loan
			 requirements
				(1)Aggregate annual
			 loan amountsThe aggregate amount of loan commitments made by the
			 Bank in any year shall equal the amount of the investment by the Board in the
			 capital stock of the Bank in such year.
				(2)Investment in
			 public school infrastructureThe Secretary shall set up lending
			 guidelines for loans under this section to ensure that 20 percent of the total
			 amount of all loans made to States, units of general local government, or
			 Indian reservations are dedicated to investment in public school infrastructure
			 and facilities or other public educational facilities.
				(d)Allocation
			 formula
				(1)In
			 generalThe Secretary shall establish an allocation formula, on
			 the basis of the total population of each State and Indian reservation, to
			 determine the manner in which the total amount of loan disbursements which may
			 be made in any year shall be allocated among the States and Indian
			 tribes.
				(2)Regional or
			 multistate organizationIn developing an allocation formula, the
			 Secretary shall provide for the allocation of loans to regional or multistate
			 organizations through appropriate adjustments of allocated amounts to the
			 States which established any such regional or multistate organization.
				8.Borrower
			 eligibility
			(a)In
			 generalSubject to subsections (b) and (c), any State, any unit
			 of general local government of a State, any Indian tribe, and any regional or
			 multistate organization shall be eligible to borrow from the Bank under this
			 Act to fund the development of infrastructure facilities.
			(b)State certifying
			 officerNo loans may be made to any State or any unit of general
			 local government of any State, or to any regional or multistate organization to
			 which such State is a party, unless the State has authorized an officer of the
			 State to—
				(1)review all
			 proposals by any officer or agency of the State or any unit of general local
			 government to develop an infrastructure facility for which funding is sought
			 from the Bank;
				(2)select and approve
			 the proposals which meet the requirements of this Act for funding by the Bank
			 consistent with the allocation formula established by the Secretary of the
			 Treasury, including requirements of the Bank with regard to—
					(A)the establishment
			 of sinking funds or other amortizing mechanisms to ensure timely repayment of
			 any loan; and
					(B)the auditing of
			 the books and records of the recipient of the loan; and
					(3)ensure
			 that—
					(A)all proposals are
			 financially responsible; and
					(B)proposing parties
			 have not previously defaulted on any loan by the Bank under this Act.
					(c)Secretary of the
			 InteriorNo loans may be made to any Indian tribe unless the
			 Secretary of the Interior undertakes to—
				(1)review all
			 proposals by any Indian tribe to develop an infrastructure facility for which
			 funding is sought from the Bank; and
				(2)select and approve
			 the proposals which meet the requirements of this Act for funding by the Bank
			 consistent with the allocation formula established by the Secretary of the
			 Treasury, including requirements of the Bank with regard to—
					(A)the establishment
			 of sinking funds or other amortizing mechanisms to ensure timely repayment of
			 any loan; and
					(B)the auditing of
			 the books and records of the recipient of a loan.
					9.Made in
			 america
			(a)FindingsThe
			 Congress finds the following:
				(1)Illegal steel
			 dumping in domestic steel markets has eroded the market for domestic
			 steel.
				(2)The result of this
			 erosion of the domestic steel market has been the recent string of bankruptcies
			 and mill closings of steel companies.
				(3)Thousands of steel
			 workers have lost their jobs as a result of the bankruptcies and mill
			 closings.
				(4)There are
			 precedents for requirements that domestic steel and iron products be used in
			 cases where Federal monies are involved in infrastructure projects.
				(b)Buy
			 america
				(1)In
			 generalNo loan may be issued for any infrastructure facility
			 development project unless the Bank receives assurances from the appropriate
			 State certifying officer described in subsection (a)(1) or the Secretary of the
			 Interior, as the case may be, that the project meets the requirements of the
			 Buy America Act.
				(2)RegulationsThe
			 Secretary shall prescribe such regulations as the Secretary determines
			 appropriate to carry out this section.
				(3)Iron and steel
			 productsIf any iron or steel product is involved in any
			 infrastructure facility development project, such product does not meet the
			 requirement of this section unless all manufacturing processes involved in the
			 production of such product, including the application of any coating, have
			 taken place within the United States.
				10.Labor
			 standards
			(a)In
			 generalAll laborers and mechanics employed by contractors or
			 subcontractors in the performance of any contract and subcontract for the
			 construction, repair, renovation, or alteration, including painting and
			 decorating, of any infrastructure facility development project that is financed
			 in whole or in part by a loan under this Act, shall be paid wages not less than
			 those determined by the Secretary of labor in accordance with the Act of March
			 3, 1931 (commonly known as the Davis-Bacon
			 Act, 40 U.S.C. 276a—276a–5). The Secretary of Labor shall have the
			 authority and functions set forth in Reorganization Plan of No. 14 of 1950 (64
			 Stat. 1267) and section 2 of the Act of June 1, 1934 (commonly known as the
			 Copeland Anti-Kickback Act) (40 U.S.C. 276c).
			(b)Voluntary
			 project labor agreements
				(1)In
			 generalAny eligible borrower, as defined in section 8 of this
			 Act, may require that every contractor or subcontractor on a project assisted
			 by a loan under this Act agree, for that project only, to negotiate or become a
			 party to a project labor agreement with 1 or more appropriate labor
			 organizations. The borrower has complete discretion whether to include such a
			 requirement—
					(A)where a project
			 labor agreement will advance the procurement interest of the borrower in cost,
			 efficiency, and quality and in promoting labor-management stability as well as
			 compliance with applicable legal requirements governing safety and health,
			 equal employment opportunity, labor and employment standards, and other
			 matters; and
					(B)where no laws
			 applicable to the specific construction project preclude the use of the
			 proposed project labor agreement.
					(2)RequirementsAny
			 project labor agreement reached pursuant to this section—
					(A)shall bind all
			 contractors and subcontractors on the construction project through the
			 inclusion of appropriate clauses in all relevant solicitation provisions and
			 contract documents;
					(B)shall allow all
			 contractors and subcontractors wishing to compete for contracts and
			 subcontracts on the project to do so, without discrimination against
			 contractors, subcontractors, or employees based on union or nonunion
			 status;
					(C)shall contain
			 guarantees against strikes, lockouts, and similar work disruptions;
					(D)shall set forth
			 effective, prompt, and mutually binding procedures for resolving labor disputes
			 arising during the project;
					(E)shall provide
			 other mechanisms for labor-management cooperation on matters of mutual interest
			 and concern, including productivity, quality of work, safety, and health;
			 and
					(F)shall fully
			 conform to all applicable statutes and regulations.
					(3)Voluntary
			 agreementsNo provision of this section may be construed
			 as—
					(A)requiring a
			 borrower to use a project labor agreement on any project;
					(B)precluding use of
			 a project labor agreement in circumstances not covered under this section;
			 or
					(C)requiring
			 contractors to enter into a project labor agreement with any particular labor
			 organization.
					(c)Rule of
			 constructionNo provision of this section may be construed as
			 creating any right or benefit, substantive or procedural, enforceable by a
			 non-Federal party against the United States, its departments, agencies or
			 instrumentalities, its officers or employees, or any other person, including
			 the borrower.
			11.Administrative
			 provisions
			(a)Minimum phase-in
			 periodLoans made under section 7 shall be disbursed by the Bank
			 immediately or over the construction or development period of the project as
			 needed so as to accommodate more loan requests. The payout in any given year
			 shall be no less than 20 percent of the total amount authorized.
			(b)Period to
			 maturityThe period to maturity of any loan made under section 7
			 shall not be less than 10 years nor more than 30 years, at the discretion of
			 the borrower, but may be paid earlier.
			(c)Administrative
			 feesThe Bank shall impose an administrative fee of not more than
			 one-quarter of 1 percent on each recipient of a loan, sufficient to cover
			 administrative costs incurred by the Bank, including overhead, in administering
			 such loan.
			(d)Collection of
			 principal and feesThe Bank shall enforce collection of any loan
			 in which 2 or more payments are due and payable. To that end, the Bank shall be
			 empowered to enter Federal district court to seek an order to attach property
			 of the borrower, up to the amount necessary to end the delinquency. The cost of
			 collection shall be added to the balance of the loan. The borrower shall
			 continue to make semiannual payments of the same amount until the entire
			 balance, including fees, is paid.
			12.Abolishment of
			 Bank
			(a)Winding up
			 operationsThe Bank shall wind up the affairs of the Bank during
			 the 6-month period ending on the date the last outstanding loan issued by the
			 Bank under this Act is repaid.
			(b)Bank
			 abolishedEffective at the end of the 30-day period beginning on
			 the date described in subsection (a), the Bank is hereby abolished.
			
